Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 5/6/2022 does put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
The following is an examiner’s statement of reasons for allowance:
Bulovic (US Pub No. 2012/0186623), Mueller (Solar Energy Materials & Solar Cells 99 (2012) 176–181), and Schellhammer (Chem. Mater. 2017, 29, 5525−5536) are the closest prior art.
Bulovic et al. teaches a visibly transparent photovoltaic device [Fig. 1b, 0040] comprising: a visibly transparent substrate [21, Fig. 1b, 0040]];
a first visibly transparent electrode [25, Fig. 1b, 0040] coupled to the visibly transparent substrate [21, Fig. 1b, 0040, layer 25 is thermally coupled to the substrate 21]; 
a second visibly transparent electrode [22, Fig. 1b, 0040] above the first visibly transparent electrode [25, Fig. 1b, 0040]; 
a first visibly transparent photoactive layer [23, ClAlPc, Fig. 1b, 0040]] between the first visibly transparent electrode [25, Fig. 1b, 0040] and the second visibly transparent electrode [22, Fig. 1b, 0040], 
a second visibly transparent photoactive layer [24, Fig. 1b, 0040] between the first visibly transparent electrode [25, Fig. 1b, 0040] and the second visibly transparent electrode [22, Fig. 1b, 0040] in direct contact with the first visibly transparent photoactive layer [layer 23 and 24 are in direct contact, Fig. 1b, 0040], wherein the second visibly transparent photoactive layer comprises a second photoactive compound [C60, Fig. 1b, 0040]
wherein the first visibly transparent photoactive layer compound is a photoactive compound that exhibits a first maximum near-infrared absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared absorption strength is greater than the first maximum visible absorption strength [Fig. 1c, ClAlPc has a max near infrared absorption strength  which is greater than highest absorption strength in visible range]
Mueller et al. teaches an organic solar cell which comprises an organic active layer between two electrodes [Fig. 3, page 179], used to provide higher efficiencies [Abstract], the compound of Ph4-bodipy has an absorption of max in the IR is greater than a absorption max in the visible range [See Ph4-bodipy thin films, fig. 2, page 177] 
Schellhammer et al. teaches aza-BODIPY dyes for solar cells which make an ideal material class for tailor-made absorber materials that can cover a broad range of absorption, charge transport, and energetic regimes for organic solar cell applications [Abstract]. The compounds can extend absorption to the near-infrared regime and improve their performance [Abstract] (i.e. compound 1 in page 5527, and page 5529, compound 2c].
	Modified Bulovic et al. teaches the limitations of claim 1 but does not disclose a first photoactive compound of the formula of claim 1.
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of a first photoactive compound of the formula of claim 1 in conjunction with the remaining limitations of the claim.
Therefore; claims 1-2, 4-9, and 21-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726